                                                                                Case 3:19-cv-02488-JCS Document 60-3 Filed 02/26/21 Page 1 of 2


                                                                            1
                                                                                LAFAYETTE & KUMAGAI LLP
                                                                            2   GARY T. LAFAYETTE (SBN 88666)
                                                                                Email: glafayette@lkclaw.com
                                                                            3   BRIAN H. CHUN (SBN 215417)
                                                                                Email: bchun@lkclaw.com
                                                                            4   1300 Clay Street, Suite 810
                                                                                Oakland, California 94612
                                                                            5   Telephone:    (415) 357-4600
                                                                                Facsimile:    (415) 357-4605
                                                                            6
                                                                                Attorneys for Defendant
                                                                            7   SAFEWAY INC.

                                                                            8
                                                                                                             UNITED STATES DISTRICT COUT
                                                                            9
                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                           10

                                                                           11
                                                                                DEBRA HORN,                                Case No. 3:19-cv-02488-JCS
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                                                                              Plaintiff,
                                             1300 CLAY STREET, SUITE 810
                                             OAKLAND, CALIFORNIA 94612




                                                                           13   vs.                                        DECLARATION OF KEVIN LOVELL IN
                                                 FAX (415) 357-4605




                                                                                                                           SUPPORT OF DEFENDANT SAFEWAY
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   SAFEWAY INC. and Does 1-50,                INC.’S MOTION FOR PARTIAL
                                                                                                                           SUMMARY JUDGMENT
                                                                           15                 Defendants.

                                                                           16                                              Date:        April 30, 2021
                                                                                                                           Time:        9:00 a.m.
                                                                           17                                              Courtroom:   Courtroom F, 15th Floor
                                                                                                                           Judge:       Hon. Joseph C. Spero
                                                                           18
                                                                                                                           Action Filed: March 11, 2019
                                                                           19                                              Notice of Removal Filed: May 8, 2019
                                                                                                                           Trial Date: September 27, 2021
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                               DECLARATION OF KEVIN LOVELL IN SUPPORT OF DEFENDANT
                                                                                               SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                 1
                                                                                                               (Case No. 3:19-cv-02488-JCS)
Case 3:19-cv-02488-JCS Document 60-3 Filed 02/26/21 Page 2 of 2
